DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                           Election/Restrictions
2.	This application contains claims 9-20 drawn to an invention nonelected with traverse in the reply filed on 11/08/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-8) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 09/21/2021.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

The requirement is still deemed proper and is therefore made FINAL. 
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claim 1 is/are rejected under 35 U.S.C. 103 as being un-patentable over Edwards et al., 6,294,408.
Claim 1. Edwards et al., discloses a semiconductor structure (such as the in fig. 1), comprising: 
-a first substrate (e.g. item 10) comprising a first side (e.g. front) and a second side (e.g. back) opposite to the first side; 
-a package (item 16) attached to the first side of the first substrate; 
-a second substrate (item 30) attached to the second side (e.g. back) of the first substrate (item 10); 
-and a lid (item 20) connected to the first substrate and the second substrate (as noted item 10 and item 30 are connected via item 31, thus the limitation would read through the structure of fig. 1).

Edwards appears to not specify: 
“Wherein the lid comprises: a ring part over the first side of the first substrate, wherein the ring part and the first substrate define a space and the package is accommodated in the space; and a plurality of overhang parts extended from corner sidewalls of the ring part toward the second substrate to cover corner sidewalls of the first substrate”.
However, col. 7, lines 16+ of Edwards, disclose an embodiment in which a seal ring 52 having a T-shaped cross section is seal-ably affixed by a sealant 53 to substrate 10. As shown, seal ring 52 has an inverted "T" configuration with its leg extending into sealant 42 disposed in U-shaped female channel 40 in lid 20. The head of seal ring 52 is affixed to substrate 10. In FIG. 5, a similar structure is shown except that seal ring 52 is oriented with its leg and a portion of its head affixed by sealant 53 to substrate 10. The opposite portion of the head of seal ring 52 is disposed in female channel 40 in lid 20 and affixed to lid 20 by sealant 42. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange lid structure in that same manner, as taught Edwards et al., to improve module thermal performance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

        Allowable Subject Matter
6.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)    Claim 2, contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of the plurality of overhang parts are substantially conformal to the corner sidewalls of the first substrate.
(B)	Since claim 3 is dependent claim of objected claim (claim 2), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).

(C)    Claim 4, contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein one of the plurality of overhang parts has a bottom surface, and an area of the bottom surface is less than an area of a bottom surface of the ring part.

(D)    Claim 5, contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising a plurality of electrical connectors connecting the second side of the first substrate to the second substrate, wherein the plurality of overhang parts are laterally aside a portion of the plurality of electrical connectors.

(E)	Since claims 6-8 are dependent claim of objected claim (claim 5), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 5).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899